Filed 07/26/21                                     Case 21-20890                                          Doc 43




       1   1
           DAVID P. CUSICK, TRUSTEE, #160467
       2   NEIL ENMARK, #159185, attorney for Trustee
       3   KRISTEN A. KOO, #23056, attorney for Trustee
           P.O. Box 1858
       4   Sacramento, California 95812-1858
           (916) 856-8000
       5   legalmail@cusick13.com
       6
       7                            UNITED STATES BANKRUPTCY COURT
       8
                                     EASTERN DISTRICT OF CALIFORNIA
       9
                                            SACRAMENTO DIVISION
      10
      11   IN RE:                              )      Case No: 21-20890-E-13C
                                               )      DCN: DPC-1
      12                                       )
      13   HAYDEN SCOTT COIT                   )      SUPPLEMENTAL EXPARTE MOTION
           MANDY ERIN COIT                     )      TO DISMISS TRUSTEE'S MOTION TO
      14
                                               )      DISMISS PURSUANT TO FRCP 41,
      15                                       )      FRBP 9014 & 7041
      16
                                               )
                                               )      DATE:                 AUGUST 4, 2021
      17                                       )      TIME:                 9:00 A.M.
      18                                       )      JUDGE:                RONALD H. SARGIS
                                 Debtors       )      COURTROOM:            DEPT 33
      19
      20          DAVID P. CUSICK, STANDING CHAPTER 13 TRUSTEE, hereby requests the Court

      21   dismiss the Trustee's Motion to Dismiss pursuant to FRCP 41(a)(2), and FRBP 9014 and 7041,

      22   as follows:

      23          Debtors filed an Amended Plan, (DN 37) and a Motion to Confirm the Plan, which is set

      24   for hearing on September 14, 2021, (DN 35).

      25         WHEREFORE, the Trustee requests the Court grant its request to dismiss his motion to

      26   dismiss.

      27
           Dated: JULY 26, 2021                       /s/ Kristen Koo
      28                                              Kristen Koo, Attorney for Trustee



                                                         1
